Case 2:20-cv-00372-RAJ Document1-6 Filed 03/09/20 Page 1 of 12 #4 g

DIGITAL ACCESS to
SCHOLARSHIP at HARVARD
DASH. HARVARD.EDU

  

aug HARVARD LIBRARY

Office for Scholarly Communication

 

Overtreatment in the United States

The Harvard community has made this
article openly available. Please share how
this access benefits you. Your story matters

 

Citation Lyu, Heather, Tim Xu, Daniel Brotman, Brandan Mayer-
Blackwell, Michol Cooper, Michael Daniel, Elizabeth C. Wick,
Vikas Saini, Shannon Brownlee, and Martin A. Makary. 2017.
“Overtreatment in the United States.” PLoS ONE 12 (9}: e0181970.
doi:10.1371/journal.pone.0181970. http://dx.doi.org/10.1371/
journal.pone.0181970.

 

Published Version doi:10.1371/journal.pone.0181970

 

Citable link http://nrs.harvard.edu/urn-3:HUL.InstRepos:34491962

 

Terms of Use This article was downloaded from Harvard University’s DASH
repository, and is made available under the terms and conditions
applicable to Other Posted Material, as set forth at http://
nrs.harvard.edu/urn-3:HUL.InstRepos:dash.current.terms-of-
use#LAA

 

 

 

 
Case 2:20-cv-00372-RAJ Document 1-6 Filed 03/09/20 Page 2 of 12

@-PLOS | on

 

 

 

& OPEN ACCESS

Citation: Lyu H, Xu T, Brotman D, Mayer-Blackwell
B, Cooper M, Daniel M, et al. (2017) Overtreatment
in the United States. PLoS ONE 12(9): 60181970.
https://doi.org/10.1371/journal. pone.0181970

Editor: Imelda K. Moise, University of Miami,
UNITED STATES

Received: March 24, 2017
Accepted: July 10, 2017
Published: September 6, 2017

Copyright: © 2017 Lyu et al. This is an open access
article distributed under the terms of the Creative
Commons Attribution License, which permits
unrestricted use, distribution, and reproduction in
any medium, provided the original author and
source are credited.

Data Availability Statement: All of our data is
owned by a third party. The authors had no special
access privileges to the data. The third party is
QuantiaMD and their contact information is
info@quantiamd.com or +1.800.773.4162.

Funding: This work was supported by the Richieon
Foundation - no grant number available (MM). The
funder had no role in study design, data collection
and analysis, decision to publish, or preparation of
the manuscript.

Competing interests: The authors have declared
that no competing interests exist.

RESEARCH ARTICLE

Overtreatment in the United States

Heather Lyu'*, Tim Xu*, Daniel Brotman’, Brandan Mayer-Blackwell”, Michol Cooper’,
Michael Daniel’, Elizabeth C. Wick’, Vikas Saini*, Shannon Brownlee®, Martin A. Makary?*

1 Department of Surgery, Brigham and Women's Hospital, Harvard Medical School, Boston, Massachusetts,
United States of America, 2 Department of Surgery and the Department of Medicine, Johns Hopkins
University School of Medicine, Baltimore, Maryland, United States of America, 3 The Lown Institute, Boston,
Massachusetts, United States of America, 4 Department of the Department of Health Policy and
Management, Johns Hopkins Bloomberg School of Public Health, Baltimore, Maryland, United States of
America

* hlyu @ partners.org

Abstract

Background

Overtreatment is a cause of preventable harm and waste in health care. Little is known
about clinician perspectives on the problem. In this study, physicians were surveyed on the
prevalence, causes, and implications of overtreatment.

Methods

2,106 physicians from an online community composed of doctors from the American Medi-
cal Association (AMA) masterfile participated in a survey. The survey inquired about the
extent of overutilization, as well as causes, solutions, and implications for health care. Main
outcome measures included: percentage of unnecessary medical care, most commonly
cited reasons of overtreatment, potential solutions, and responses regarding association of
profit and overtreatment.

Findings

The response rate was 70.1%. Physicians reported that an interpolated median of 20.6% of
overall medical care was unnecessary, including 22.0% of prescription medications, 24.9% of
tests, and 11.1% of procedures. The most common cited reasons for overtreatment were fear
of malpractice (84.7%), patient pressure/request (59.0%), and difficulty accessing medical
records (38.2%). Potential solutions identified were training residents on appropriateness cri-
teria (55.2%), easy access to outside health records (62.0%), and more practice guidelines
(51.5%). Most respondents (70.8%) believed that physicians are more likely to perform unnec-
essary procedures when they profit from them. Most respondents believed that de-emphasiz-
ing fee-for-service physician compensation would reduce heaith care utilization and costs.

Conclusion

From the physician perspective, overtreatment is common. Efforts to address the problem
should consider the causes and solutions offered by physicians.

 

 

PLOS ONE | https://doi.org/10.1371/journal.pone.0181970 September 6, 2017 1/11
Case 2:20-cv-00372-RAJ Document 1-6 Filed 03/09/20 Page 3 of 12

©. PLOS | ONE Overtreatment in the United States

 

Introduction

Waste in health care is increasingly being recognized as a cause of patient harm and excess
costs; In 2010, the Institute of Medicine (IOM) called attention to the problem, suggesting that
“unnecessary services” are the largest contributor to waste in United States (US) health care,
accounting for approximately $210 billion of the estimated $750 billion in excess spending
each year.[1] The report estimated the cost using four analytically distinct studies, including
two projections of excess spending associated with variation in care.[2, 3] In previous studies
of specialty care, it has been observed that 30% of inpatient antimicrobial therapy,[4] 26% of
advanced imaging, [5] and 12% of acute percutaneous coronary interventions are unnecessary
or inappropriate.[6] Reducing overtreatment has important implications for improving
patient-centered care.[7] Overtreatment is directly associated with patient harm as evidenced
by studies of antibiotic overuse leading to resistance and Clostridium difficile infection, [8]
overuse of diagnostic testing, such as pap smear and colonoscopy,[9, 10] and the inherent post-
operative complications from unnecessary surgical procedures.[11]

To date, however, direct estimates by physicians of the prevalence of unnecessary care have
been limited. There was one survey study conducted in 2009 by Sirovich et al that studied pri-
mary care physician perceptions on overall utilization of health care resources.[12] Clinical
appropriateness remains difficult to measure, and studies relying on large datasets or chart
review rarely capture pivotal details of a patient’s clinical presentation and are subject to
reporting bias. Furthermore, thresholds to intervene medically can be soft and influenced by a
lack of awareness about best practices or by perverse financial incentives, which have been
implicated as a contributor to unnecessary care.[13, 14] P 5
perspective on the problem of overtreatment given their direct role in recommending, manag-
ing, and observing tests, procedures, and medications, To draw on this knowledge, we
designed a study to estimate physicians’ perspective on the prevalence of overtreatment in
health care and identify potential causes and solutions.

 

Materials and methods

All medical doctors listed in the American Medical Association (AMA) master file were previ-
ously invited on an annual basis to participate in an online educational community (Quan-
tiaMD) which includes 160,000 U.S. physicians, representing 28% of U.S. physicians.

Members of this community were invited by email between January 22, 2014 and March 8,
2014 to complete a survey about physician practice patterns. Participation was voluntary, and
each participant was paid a $5 gift voucher for completing the survey. Financial resources to
provide thank you gift cards to doctors who completed the survey determined how many were
invited. We randomly selected 3,318 doctors from the educational community of 160,000 doc-
tors and 2,327 clinicians completed the survey, for a 70.1% survey response rate. We excluded
213 clinicians who we identified to be midlevel clinicians and 8 physician respondents who
did not complete the last three questions, yielding a final study population of 2,106 physicians.
Mid-level providers included physician assistants and nurse practitioners; they were excluded
for the purposes of keeping the survey respondents a uniform population of physicians. After
excluding midlevel providers and 8 respondents that did not complete the survey, we had a
final study population representing 63.5% of invitees. General Internal Medicine, Pediatrics,
and Family Medicine were considered primary care, while all other specialties were considered
specialist care. Specialized Internal Medicine specialties included Allergy and Immunology,
Cardiology, Endocrinology, Gastroenterology, Geriatrics, Hematology and Oncology, Infec-
tious Disease, Interventional Cardiology, Nephrology, Pulmonary and Critical Care, Rheuma-
tology, and Sleep Medicine. The distribution of physicians by specialty in the study population

 

PLOS ONE | https://doi.org/10.1371/ournal.pone.0181970 September 6, 2017 2/11
Case 2:20-cv-00372-RAJ Document 1-6 Filed 03/09/20 Page 4 of 12

©. PLOS | ONE Overtreatment in the United States

 

(Table 1) relative to the distribution of physicians in the U.S. was skewed toward primary care
but still included a high number of specialists (57.6% vs. 33.4% primary care, 42.4% vs. 66.6%
specialists, respectively).[15]

The survey queried physician attitudes on overtreatment, and the causes and solutions for the
problem. The survey was piloted to six focus groups over a 9-month period prior to the study
period. Focus groups were qualitative, asking physicians 3 questions after completing the survey:
1) “Was any question unclear?” 2) “Did you have to re-read any questions and why?” and 3) “Did
you perceive lead bias in any question, and if so please explain?” A total of 20 physicians partici-
pated in the focus groups. The survey was also distributed at a continuing education national
conference on topics in clinical medicine with a total of 108 respondents, 11 of whom were asked
the same 3 feedback questions. The survey was revised after each focus group. The study was
approved by the Johns Hopkins Medicine Institutional Review Board (#NA_00079329).

Extent of overtreatment

We asked “In your specialty, what percent of overall care do you think is unnecessary?” as well
as follow up questions regarding different classes of interventions, including prescription med-
ications, tests, and procedures. Tests were defined as diagnostic, laboratory, and radiographic.

Table 1. Respondent characteristics (N = 2,106).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Clinician characteristics %
Male 1368 65.0%
Experience
Trainee 1097 52.1%
Attending, less than 10 years 545 25.9%
Attending, 10 or more years 464 22.0%
Specialty
Primary care 1213 57.6%
Specialist 893 42.4%
Type of compensation
Salary only 1358 64.5%
Fee-for-service 746 35.4%
Hospital Characteristics
Hospital size
<250 beds 409 19.4%
250-500 beds 835 39.6%
>500 beds 862 40.9%
Hospital type
VA/Govemment* 220 10.4%
For-profit 484 23.0%
Non-profit 1402 66.6%
Type of institution
Academic 1565 74.3%
Non-academic 541 25.7%
Setting
Urban 1423 67.6%
Suburban 535 25.4%
Rural 148 7.0%

 

 

 

*integrated health care system serving American veterans

 

https://doi.org/10.1371fournal.pone.0181970.t001

 

PLOS ONE | https://doi.org/10.1371/journal.pone.0181970 September 6, 2017 3/11
 

Case 2:20-cv-00372-RAJ Document 1-6 Filed 03/09/20 Page 5 of 12

G-PLOS | ov

Overtreatment in the United States

 

Reasons for overtreatment

We asked, “Nationally, what do you think are the top reasons for overutilization of resources,
if any?” and “In your opinion, what can decrease overutilization?” Focusing on fee-for-service
bonus pay to physicians, we asked “What do you think is the percentage of physicians who per-
form unnecessary procedures when they profit from them?” We also asked, “If physician com-
pensation were to change to de-emphasize fee-for-service bonus pay, what do you think would
be the impact on utilization and national health care costs?” in separate questions.

Statistical methods

Physician perceptions on overtreatment, causes, and solutions are presented as descriptive sta-
tistics. Respondents identified percentage ranges of overutilization. Tabulated ranges are
reported both as raw data and, to describe a summary response for the study population, as
median responses. Median responses were estimated using spline interpolation from plots of
percentage of respondents citing increasing ranges of percent overtreatment on the x axis and
cumulative percentage of respondents on the y axis.[16] The chi-square test was used to com-
pare responses on the extent of overtreatment by type of intervention. Associations between
survey responses and respondent characteristics were studied using multivariate logistic and
ordinal logistic regression models. Statistical analyses were performed using STATA/MP soft-
ware, version 12 (StataCorp, College Station, TX).

Results

Of the respondents, 47.9% (1,009/2,106) were attending physicians, of whom 46.0% had at
most common specialties were General Internal Medicine (40.9%), specialized Internal Medi-
cine (10.8%), and Family Medicine (10.0%). Similarly, in 2010, the specialty with the largest
numbers of active physicians in the U.S. was primary care (internal medicine and family medi-
cine/general practice).{17, 18] Most respondents worked in hospitals that were non-profit
(66.6%), academic (74.3%), and urban (67.6%).

The interpolated median response for the percentage of care delivered that is unnecessary
was 20.6% for overall medical care, 22.0% for prescription medications, 24.9% for tests, and
11.1% for procedures (Fig 1A and 1B). Twenty-seven percent of respondents believed that at
least 30-45% of overall medical care is unnecessary; 4.6% of respondents believed that none of
the medical care delivered is unnecessary. Thirty percent believed that at least 30-45% of pre-
scription medications are unnecessary, 37.7% believed that at least 30-45% of tests are unnec-
essary, and 16.2% believed that at least 30-45% of procedures are unnecessary. Eighteen
percent believed that no procedures are unnecessary. Respondents believed that more tests
and fewer procedures are unnecessary compared to overall medical care (p<0.001).

The top three cited reasons for overtreatment were “fear of malpractice” (84.7%), “patient
pressure/request” (59.0%), and “difficulty accessing prior medical records” (38.2%) (Table 2).
Seventy-one percent of respondents believed that physicians are more likely to perform unnec-
essary procedures when they profit from them. The interpolated median response for the per-
centage of physicians who perform unnecessary procedures with a profit motive was 16.7%;
28.1% of respondents believed that at least 30-45% of physicians do so (Fig 2). Respondents
who were attending physicians with at least 10 years of experience (OR 1.89 (1.43-2.50) vs
trainees) and specialists (OR 1.29 (1.06-1.57)) were more likely to believe that physicians per-
form unnecessary procedures when they profit from them (Table 3). Respondents’ compensa-
tion method and hospital characteristics were not associated with differences in perceptions
on the profit motive associated with unnecessary care.

 

PLOS ONE | https://doi.org/10.1371/journal.pone.0181970 September 6, 2017 4/11
Case 2:20-cv-00372-RAJ Document 1-6 Filed 03/09/20 Page 6 of 12

‘©)-PLOS | ONE Overtreatment in the United States

 

   

(A) (B)
40% 50%
S 30% = 4% 2 Prescription medications
2 £m GR Tesis
fg
$ 6 20%
2 10% e
& 2 10%
0% antl

ge oe ge ce le tes “ee gl
& é & gx
PLP PP SF CPS ES S

Fig 1. Physician perceptions on overtreatment. (A) Percentage of Overall Medical Care Considered
Unnecessary (N = 2,106) (B) Percentage of Medical Care Considered Unnecessary by Type (N = 2,106).

https://doi.org/10.1371/ournal.pone.0181970.g001

The top three cited potential solutions were “training residents on appropriateness criteria”
(55.2%), “easy access to outside health records” (52.0%), and “more practice guidelines”
(51.5%) (Table 4). Seventy-six percent of respondents believed that de-emphasizing fee-for-
service bonus pay would reduce unnecessary utilization; 70.8% believed that it would reduce
national healthcare spending, with the median reduction being 10-20% (Table 5).

Discussion

We found that most physicians surveyed (64.79%) believe that at least 15-30% of medical care
is unnecessary, representing a significant opportunity to reduce waste in health care. We also
found that physicians perceive fear of malpractice, patient demands, and difficulty accessing
prior medical records as the most common reasons for overtreatment. To our knowledge, this
is the first study to survey physicians on overtreatment in a range of specialties and on a
nation-wide level. The important study by Sirovich et al only included primary care physicians,
excluding doctors within procedure-heavy specialties that could contribute to overall overutili-
zation within healthcare. Since 2011, there has been one survey study to date that focused on
perceptions of low value care among 189 physicians that supports the use of evidence based

Table 2. Physician perceptions on top three reasons for overtreatment (N = 2,106).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Respondents %
Fear of malpractice 1783 84.7%
Patient pressure/request 1242 59.0%
Difficulty accessing prior medical records 804 38.2%
Borderline indications 793 37.7%
Inadequate time to spend with patients 788 37.4%
Lack of adequate information/previous medical history 772 36.7%
Pressure from the institution/management 437 20.8%
Looking good in performance evaluations 282 13.4%
The hassle of communicating with other physicians 251 11.9%
Pressure from colleagues 248 11.8%
Financial security of physicians 194 9.2%
| don't think there is any overutilization 23 1.1%

 

https://doi.org/10.1371/journal.pone.0181970.t002

 

PLOS ONE | https://doi.org/10.1371/journal.pone.0181970 September 6, 2017 5/11
Case 2:20-cv-00372-RAJ Document 1-6 Filed 03/09/20 Page 7 of 12

O-PLOS | ove

Overtreatment in the United States

 

S

w
2

 

 

 

 

auch
©
i

 

Respondents (%)
NO
©

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0 ' i '
eS lo ole ale ale ee o\o
© 2 Ss \ S
oe SP Ra # Ss
SEP SES 7

A

Fig 2. Physician perceptions on percentage of physicians who perform unnecessary procedures
when they profit from them (N = 2,106).

https://doi.org/10.1371/journal.pone.0181970.g002

 

initiatives such as the Choosing Wisely campaign to help raise awareness of overutilization
among clinicians. [19]

However, there are some important limitations. First, we did not study the issue of under-
treatment, which is another form of poor quality care that may result in unnecessary health
care spending from patient complications. Second, our survey population included a large per-
centage of academic physicians, who may have different views about overtreatment in compar-
ison to their peers. Third, our sample size was not large enough to compare responses across
specific specialties. Fourth, we used interpolated medians to estimate the overall response to
some questions, which may not represent the true average. The alternative of asking respon-
dents to provide an exact percentage, however, may have introduced bias or been a barrier to
survey completion. Fifth, there may be a response bias inherent to any solicitation of doctors
to participate in a survey and overtreatment is not absolutely equivalent to unnecessary medi-
cal care, the latter of which was the subject of the survey questions. We did not single a group
of doctors out, but rather used AMA masterfile listed doctors who responded to an inquiry.
Despite this method, we believe that a notable strength is that the data represent the direct
voice of physicians on a physician-level problem that is under-recognized, yet endemic in
health care. Sixth, the data was collected in 2014 and does not capture the effect of more recent
initiatives and programs that address overutilization. Nevertheless, overtreatment continues to
be a major contributor to excessive healthcare spending and this data remains relevant nation-
ally. Finally, this study was conducted in the United States but overtreatment is a global issue
and continues to be cited in the literature as such. A recent article in the BMJ from London
cites a list of 40 unnecessary interventions chosen by the Academy of Medical Royal Colleges
modeled after the Choosing Wisely Initiative. [20]

 

 

PLOS ONE | hitps://doi.org/10.1371/journal.pone.0181970 September 6, 2017 6/11
 

Case 2:20-cv-00372-RAJ Document 1-6 Filed 03/09/20 Page 8 of 12

‘©. PLOS | ONE Overtreatment in the United States

 

Table 3. Characteristics of physicians who believed that a greater number of physicians perform
unnecessary procedures when they profit from them (N = 2,106).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OR 95% Ci P-value

Clinician characteristics
Level of experience

Trainee Ref

Attending, less than 10 years 1.14 0.90-1.46 0.28

Attending, at least 10 years 1.89 1.43-2.50 <0.001
Male 1.13 0.93-1.38 0.22
Specialty

Primary care Ref

Specialist 1.29 1.06—1.57 0.01
Type of Compensation

Salary only Ref

Fee-for-service 0.86 0.70--1.06 0.16
Hospital Characteristics
Hospital size

<250 beds Ref

250-500 beds 0.98 0.74-1.29 0.87

>500 beds 1.00 0.74~1.35 0.99
Hospital type

VA/Government Ref

For-profit 1.20 0.84-1.72 0.32

Non-profit 1.14 0.83-1.56 0.43
Type of institution

Non-academic Ref

Academic 1.02 0.79-1.33 0.86
Setting

Urban Ref

Suburban 0.83 0.65-1.05 0.11

Rural 0.80 0.54-1.19 0.28

 

 

 

 

At 85% of respondents, “fear of malpractice” was the top cited reason for overtreatment.
Perceptions on the prevalence of malpractice suits, however, may be greater than the reality of
the problem. Only 2~3% of patients harmed by negligence pursue litigation, of whom about
half receive compensation.(21] Paid claims have declined by nearly 50% in the last decade,[22]
and it has been suggested that honest disclosure and an offer of an apology by the physician
can further mitigate litigation.[21] Despite this trend, in a survey of 627 primary care

Table 4. Physician perceptions on potential solutions to overtreatment (N = 2,106).

 

 

 

 

 

 

 

 

 

 

Respondents %
Training residents on appropriateness criteria 1163 55.2%
Easy access to outside health records 1096 52.0%
More practice guidelines 1084 51.5%
Listing prices when ordering tests 910 43.2%
Increase base salaries and decrease fee-for service 613 29.1%
More peer review 489 23.2%
More government regulation 240 11.4%

 

https://doi.org/10.1371/journal.pone.0181970.t004

 

PLOS ONE | https://doi.org/10.1371/journal.pone.0181970 September 6, 2017 7/1
 

Case 2:20-cv-00372-RAJ Document 1-6 Filed 03/09/20 Page 9 of 12

@ PLOS | ov:

Overtreatment in the United States

 

Table 5. Physician perceptions on potential impact of reducing fee-for-service physician reimbursement (N = 2,106).

 

 

 

 

 

 

 

 

 

 

 

Utilization National Healthcare Costs
Respondents % Respondents %
Decrease by >30% 235 11.2% 242 11.5%
Decrease by 20-30% 505 24.0% 434 20.6%
Decrease by 10-20% §31 25.2% 424 20.1%
Decrease by <10% 329 15.6% 392 18.6%
Stay the same 433 20.6% §22 24.8%
Increase by <10% 26 1.2% 29 1.4%
Increase by 10-20% 24 1.1% 34 1.6%
Increase by 20-30% 12 , 0.6% 17 0.8%
Increase by >30% 11 ‘ 0.5% 12 0.6%

 

 

 

 

 

https://doi.org/10.1371ournal.pone.0181970.t005

physicians, the top three cited reasons for overtreatment were malpractice concerns (76%),
clinical performance measures (52%), and inadequate time to spend with patients (40%).[12]
On the patient side, the perception that more care is better care is also a factor and can be
fueled by goals to achieve high patient satisfaction scores. Studies indicate that focused patient
education through shared decision making between patients and physicians results in more
conservative care.[23] Patient decision aids have been associated with a 19% lower likelihood
of patients receiving antibiotics for acute bronchitis or an upper respiratory infection and sig-
nificant reductions in elective surgery use.[24,25] Most patients prefer to leave medical deci-
sions to their physician;[26] suggesting that greater attention to shared decision making can be
a powerful tool to reduce overtreatment. Moreover, improved data sharing can reduce the
number of tests, procedures, and patient encounters, though the impact on overuse may be
limited. In a study of California and Florida emergency departments, regional implementation
of electronic health information exchange reduced repeat CT scans by 8.7%, ultrasounds by
9.1%, and chest X-rays by 13.0%.[27] With increased hospital consolidation in recent years,
health systems should make data sharing a priority both within and among health systems.
Complete interoperability of healthcare information nationwide may yield an estimated net
savings of $78 billion a year.[28]

In our survey, most respondents (70.8%) believed that physicians provide unnecessary pro-
cedures when they profit from them. With regards to physician compensation, both the fee-
for-service and flat salary models have been criticized for their potential unintended conse-
quences. Many large healthcare systems, including Kaiser Permanente, Mayo Clinic, Cleveland
Clinic, and MD Anderson Cancer Center have eliminated compensation schemes based on
clinical throughput. On the other hand, some hospitals are moving toward bonuses more
heavily-weighted for clinical volume to increase physician productivity. This view is consistent
with a previous systematic review showing that fee-for-service physician reimbursement is
associated with more primary care visits, referrals to specialists, and diagnostic and curative
services, [29] Profit motives may manifest in other ways. For example, urology practice groups
able to self-refer patients to radiation treatment are 29% more likely to prescribe radiation
than non-self-referring centers.[30] Also, fee-for-service hospital compensation has been
implicated by respondents as a driver of overtreatment. Payers in some areas have introduced
global payment to hospitals. In Florida, payers have begun to reimburse cancer care using bun-
dled payments. Maryland has legislated a new global payment system so that hospitals will
have a financial incentive to reduce health care waste, presumably including overuse, [31]
Research on integrated health systems, such as Geisinger Health System, suggests that hospi-

 

PLOS ONE | https://doi.org/10.1371/journal.pone.0181970 September 6, 2017 8/11
 

Case 2:20-cv-00372-RAJ Document 1-6 Filed 03/09/20 Page 10 of 12

B. PLOS | ONE Overtreatrent in the United States

 

of the impact of these payment schemes on overtreatment can lead to generalizable models of
delivery that reduce patient harm and wasteful spending.

 

ty - Medical school and training should include guidance o on n the ne subject of appropriate-
ness before doctors a are mn to the factors identified is in n this study as factors contributing to

 

 

Traning on see ae criteria el suegting nae should be a priority for the future.
The effectiveness of these interventions warrants further study a as s they ar are e not tyet well known

 

Author Contributions

Conceptualization: Heather Lyu, Daniel Brotman, Brandan Mayer-Blackwell, Michol Cooper,
Martin A. Makary.

Data curation: Heather Lyu, Daniel Brotman, Brandan Mayer-Blackwell, Michol Cooper,
Martin A. Makary.

Formal analysis: Heather Lyu, Tim Xu, Michael Daniel, Martin A. Makary.

Funding acquisition: Heather Lyu, Daniel Brotman, Martin A. Makary.

Investigation: Heather Lyu, Brandan Mayer-Blackwell, Michael Daniel, Martin A. Makary.

Methodology: Heather Lyu, Michol Cooper, Martin A. Makary.

Project administration: Heather Lyu, Daniel Brotman, Martin A. Makary.

Resources: Martin A. Makary.

Supervision: Daniel Brotman, Elizabeth C. Wick, Vikas Saini, Shannon Brownlee, Martin A.
Makary.

Validation: Heather Lyu.

Visualization: Heather Lyu.

Writing - original draft: Heather Lyu, Tim Xu, Daniel Brotman, Martin A. Makary.

 

PLOS ONE | https://doi.org/10.1371/ournal.pone.0181970 September 6, 2017 9/11
Case 2:20-cv-00372-RAJ Document 1-6 Filed 03/09/20 Page 11 of 12

-OPLOS | on

Overtreatment in the United States

 

Writing - review & editing: Heather Lyu, Tim Xu, Daniel Brotman, Brandan Mayer-Black-

well, Michol Cooper, Michael Daniel, Elizabeth C. Wick, Vikas Saini, Shannon Brownlee,
Martin A. Makary.

References

1.

2.

10.

11.

12.

13.

14.

15.

16.

17.

18.

19.

20.

Institute of Medicine, Committee on the Learning Health Care System in America. in: Smith M, Saun-
ders R, Stuckhardt L, McGinnis JM, eds. Best Care at Lower Cost: The Path to Continuously Leaming
Health Care in America. Washington, DC: National Academies Press (US), 2013.

Wennberg JE, Fisher ES, Skinner JS. Geography and the debate over Medicare reform. Health Aff (Mill-
wood) 2002;Supp! Web Exclusives: W96—1 14.

Farrell D, Jensen E, Kocher B, Lovegrove N, Melhem F, Mendonca L et al. Accounting for the cost of
US health care: A new look at why Americans spend more. Washington, DC: McKinsey Global Insti-
tute; December 2008. (http://www.mckinsey.com/insights/health_systems_and_services/accounting__
for_the_cost_of_us_health_care)

Hecker MT, Aron DC, Patel NP, Lehmann MK, Donskey CJ. Unnecessary use of antimicrobials in hos-
pitatized patients: current patterns of misuse with an emphasis on the antianaerobic spectrum of activ-
ity. Arch Intern Med 2003; 163:972-8. https://doi.org/10.1001/archinte. 163.8.972 PMID: 12719208

Lehnert BE, Bree RL. Analysis of appropriateness of outpatient CT and MRI referred from primary care
Clinics at an academic medical center: how critical is the need for improved decision support? J Am Coll
Radiol 2010; 7:192-7. https://doi.org/10.1016/.jacr.2009. 11.010 PMID: 20193924

Chan PS, Patel MR, Klein LW, Krone RJ, Dehmer GJ, Kennedy K, et al. Appropriateness of percutane-
ous coronary intervention. JAMA 201 1; 306:53--61. https://doi.org/10.1001/jama.2011.916 PMID:
21730241

Grady D, Redberg RF. Less is more: how less health care can result in better health. Arch Intem Med
2010; 170:749-50. https://doi.org/10.1001/archinternmed.2010.90 PMID: 20458080

Sullivan T. Antibiotic overuse and Clostridium difficile: a teachable moment. JAMA Intern Med 2014;
174:1219-20, https://doi.org/10.1001/jamainternmed.2014.2299 PMID: 24935617

Almeida CM, Rodriguez MA, Skootsky S, Pregler J, Steers N, Wenger NS. Cervical cancer screening
overuse and underuse: patient and physician factors. Am J Manag Care 2013; 19:482-9. PMID:
23844709

Kruse GR, Khan SM, Zaslavsky AM, Ayanian JZ, Sequist TD. Overuse of Colonoscopy for Colorectal
Cancer Screening and Surveillance. J Gen intern Med 2014.

Epstein NE, Hood DC. "Unnecessary" spinal surgery: A prospective 1-year study of one surgeon’s
experience. Surg Neurol int 2011; 2:83. PMID: 21776403

Sirovich BE, Woloshin S, Schwartz LM. Too Little? Too Much? Primary care physicians’ views on US
health care: a brief report. Arch Intem Med 2011; 171:1582-5, https://doi.org/10.1001/archinternmed.
2011.437 PMID: 21949169

Mitchell JM. Urologists’ use of intensity-modulated radiation therapy for prostate cancer. N Engl J Med
2013; 369:1629-37. hitps://doi.org/10.1056/NEJMsa1201 141 PMID: 24152262

Gawande AA, Fisher ES, Gruber J, Rosenthal MB. The cost of health care: Highlights from a discussion
about economics and reform. N Engl J Med 2009; 361:1421- https://doi.org/10.1056/NEJMp0907810
PMID: 19776398

The Number of Practicing Primary Care Physicians in the United States: Primary Care Workforce Facts
and Stats No. 1. October 2014. Agency for Healthcare Research and Quality, Rockville, MD. http://

Chambers JM, Cleveland WS, Tukey PA, Kleiner B. Graphical Methods for Data Analysis, London:
Chapman and Hall/CRC, 1983.

2012 Physician Specialty Data Book. November 2012. Association of American Medical Colleges,
Washington, D.C. https://www.aamc.org/download/313228/data/20 1 2physicianspecialtydatabook.pdf

New AMA Study Reveals Majority of America’s Physicians Still Work in Small Practices. July 2015.
American Medical Association, Chicago, IL. http://www.ama-assn.org/ama/pub/news/news/2015/
Buist DS, Chang E, Handley M, Pardee R, Gunderson G, Cheadle A, Reid RJ. “Primary Care Clinicians’
Perspectives on Reducing Low-Value Care in an integrated Delivery System.” Perm J. 2016; 20(1):41-

 

Torjesen Ingreid. “Royal colleges issue list of 40 unncessary interventions.” BMJ. 2016; 355:i5732
PMID: 27784663

 

PLOS ONE | https://doi.org/10.1371/ournal.pone.0181970 September 6, 2017 10/11
Case 2:20-cv-00372-RAJ Document 1-6 Filed 03/09/20 Page 12 of 12

“B-PLOS | ov

Overtreatment in the United States

 

21.

31.

Bell SK, Smulowitz PB, Woodward AC, et al. Disclosure, apology, and offer programs: stakeholders’
views of barriers to and strategies for broad implementation. Milbank Q 2012; 90:682—705. https://doi.
org/10.11114.1468-0009.2012.00679.x PMID: 23216427

Mello MM, Studdert DM, Kachalia A. The medical liability climate and prospects for reform. JAMA 2014;
312:2146—55. https://doi.org/10.1001/jama.2014.10705 PMID: 25358122

Behnke LM, Solis A, Shulman SA, Skoufalos A. A targeted approach to reducing overutilization: use of
percutaneous coronary intervention in stable coronary artery disease. Popul Health Manag 2013;
16:164~8, https://doi.org/10.1089/pop.2012.0019 PMID: 23113635

McCullough JM, Zimmerman FJ, Rodriguez HP. Impact of clinical decision support on receipt of antibi-
otic prescriptions for acute bronchitis and upper respiratory tract infection. J Am Med Inform Assoc
2014; 21:1091-7. https://doi.org/10.1136/amiajnl-2014-002648 PMID: 25002458

Walsh T, Barr PJ, Thompson R, Ozanne E, O’Neili C, Elwyn G. Undetermined impact of patient decision
support interventions on healthcare costs and savings: systematic review. BMJ. 2014 Jan 23; 348:
9188. https://doi.org/10.1136/pmj.g188 PMID: 24458654

Chung GS, Lawrence RE, Curlin FA, Arora V, Meltzer DO. Predictors of hospitalised patients’ prefer-
ences for physician-directed medical decision-making. J Med Ethics 2012; 38:77-82. https://doi.org/10.
1136/jme.201 0.040618 PMID: 21697296

Lammers EJ, Adier-Milstein J, Kocher KE. Does health information exchange reduce redundant imag-
ing? Evidence from emergency departments. Med Care 2014; 52:227-34. https://doi.org/10.1097/MLR.
0000000000000067 PMID: 24374414

Walker J, Pan E, Johnston D, Adier-Milstein J, Bates DW, Middleton B. The value of health care infor-
mation exchange and interoperability. Health Aff (Millwood) 2005;Supp! Web Exciusives:W5-10-w5-8.

Gosden T, Forland F, Kristiansen IS, et al. Capitation, salary, fee-for-service and mixed systems of pay-
ment: effects on the behaviour of primary care physicians. The Cochrane Database Syst Rev 2000:
CD002215. https://doi.org/10.1002/14651858.CD002215 PMID: 10908531

Mitchell JM. Urologists’ use of intensity-modulated radiation therapy for prostate cancer. N Engl J Med
2013; 369:1629-1637 https://doi.org/10.1056/NEJMsa1201141 PMID: 24152262

Rajkumar R, Patel A, Murphy K, et al. Maryland’s all-payer approach to delivery-system reform. N Engl
J Med 2014; 370:493-5. https://doi.org/10.1056/NEJMp1314868 PMID: 24410022

Les TH, Bothe A, Steele GD. How Geisinger structures its physicians’ compensation to support
improvements in quality, efficiency, and volume. Health Aff (Millwood) 2012; 31:2068-73.

Mangin D, Heath |, Jamoulle M. Beyond Diagnosis: rising to the multimorbidity challenge. BMJ 2012;
13:344

Morden NE, Colla CH, Sequist TD, Rosenthal MB. Choosing wisely—the politics and economics of
labeling low-value services. N Engl J Med 2014; 370:589-92. https://doi.org/10.1056/NEJMp1314965
PMID: 24450859

Chen C, Petterson S, Phillips R, Bazemore A, Mullan F. Spending patterns in region of residency train-
ing and subsequent expenditures for care provided by practicing physicians for Medicare beneficiaries.
JAMA 2014; 312:2385-93 https://doi.org/10.1001/jama.2014. 15973 PMID: 25490329

 

 

 

PLOS ONE | https://doi.org/10.1371/journal.pone.0181970 September 6, 2017 44/41
